Case: 09-10369     Document: 00511034120          Page: 1     Date Filed: 02/24/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 24, 2010

                                     No. 09-10369                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



FREDDIE MONROE PICKETT,

                                           Plaintiff - Appellant

v.

J NUNN, Warden; MS LAMB, Supervisor, Law Library; ARNOLD, Assistant
Warden,

                                           Defendants - Appellees




                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:08-CV-708


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Freddie Pickett, a Texas state prisoner, appeals the district court’s
dismissal of his complaint seeking relief under 42 U.S.C. § 1983. Pickett
proceeding pro se and in forma pauperis alleges that the defendants, three
prison officials, denied him access to the courts.               More specifically, Pickett


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10369    Document: 00511034120      Page: 2    Date Filed: 02/24/2010


                                 No. 09-10369
alleges that the defendants denied him access to copies of certain state court and
Texas Department of Criminal Justice records. He contends that as a result, his
lawsuits in two other cases were dismissed. For the following reasons, we
affirm.
                                I. DISCUSSION
      A.    Standard of Review
      A prisoner’s civil rights complaint should be dismissed if it is frivolous,
malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C.
§ 1915A(b)(1). We review a district court’s § 1915A dismissal de novo. See Ruiz
v. United States, 160 F.3d 273, 275 (5th Cir. 1998). A complaint brought by a
prisoner proceeding in forma pauperis may also be dismissed as frivolous when
it lacks an arguable basis in law or fact. 28 U.S.C. § 1915(e)(2)(B)(I); Hutchins
v. McDaniels, 512 F.3d 193, 195 (5th Cir. 2007). Such dismissals are reviewed
for abuse of discretion. Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).
Because the district court judge referred to both § 1915A and § 1915(e) when he
recommended dismissing Pickett’s suit, the court will review the issues raised
on appeal de novo. Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir. 2003).
      To avoid dismissal for failure to state a claim, a plaintiff ’s complaint must
plead enough facts to “state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, __ U.S. __, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). The factual allegations must “raise a
right to relief above the speculative level.” Twombly, 550 U.S. at 555. While pro
se complaints are held to less stringent standards than those drafted by lawyers,
“conclusory allegations or legal conclusions masquerading as factual conclusions
will not suffice to prevent a motion to dismiss.” Taylor v. Books A Million, Inc.,
296 F.3d 376, 378 (5th Cir. 2002).




                                         2
   Case: 09-10369    Document: 00511034120      Page: 3   Date Filed: 02/24/2010


                                   No. 09-10369
      B.      Denial of Access to the Courts
      Section 1983 permits a private right of action for violations of federal law
by those acting under the color of state law. 42 U.S.C. § 1983. Here, Pickett
alleges that the defendants denied him access to copies of certain records and
that as a result his lawsuits in two other cases were dismissed. In his complaint
against the defendants, he sought an order from the district court that the
defendants make copies of certain court records available to him. The district
court dismissed Pickett’s 42 U.S.C. § 1983 complaint after concluding that he
failed to prove any actual injury resulting from the alleged conduct of the
defendants.
      An inmate alleging denial of the right of access to courts must demonstrate
a relevant, actual injury stemming from the defendant’s unconstitutional
conduct. Brewster v. Dretke, 587 F.3d 764, 769 (5th Cir. 2009) (citing Lewis v.
Casey, 518 U.S. 343, 351 (1996)); Walker v. Navarro County Jail, 4 F.3d 410, 413
(5th Cir. 1993). The right of access only encompasses a reasonably adequate
opportunity to file nonfrivolous legal claims challenging convictions or conditions
of confinement. Johnson v. Rodriguez, 110 F.3d 299, 310-11 (5th Cir. 1999).
This requires the inmate to allege that his ability to pursue a “nonfrivolous,”
“arguable” legal claim was hindered.        Brewster, 587 F.3d at 769 (citing
Christopher v. Harbury, 536 U.S. 403, 415 (2002)).
      As the district court found, Pickett cannot demonstrate injury because his
legal claim is frivolous. Pickett does not allege that he was prevented from
making the factual allegations in each lawsuit due to the lack of records.
Instead, Pickett alleges that his inability to provide certain records as exhibits
was the basis of dismissal of both lawsuits, but this is not so. Rather, both cases
were dismissed because the events Pickett complained of took place more than
two years prior to the filing of the lawsuits, and as a result the cases were time-
barred. Because Pickett could not proceed with his time-barred suits, he cannot


                                        3
   Case: 09-10369   Document: 00511034120      Page: 4   Date Filed: 02/24/2010


                                  No. 09-10369
raise a constitutional claim that his ability to pursue those suits was hindered
by the alleged actions of the defendants, i.e., that he suffered any actual injury
because of the defendants’ alleged actions. Having failed to state a violation of
a constitutional right, Pickett’s claims for relief under 42 U.S.C. § 1983 must be
dismissed.
                               II. CONCLUSION
      For the foregoing reasons, the district court’s ruling is affirmed.




                                        4